DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The instant claims are similar to 16/012,208 (now U.S. Patent 10,851,325) and thus the only rejections being made are based on double patenting.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41 – 59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 – 52 of copending Application No. 17/035,094. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation of the claimed method including a dispensing system comprising conveyor belt, lubricant pump and plurality of non-energized nozzles, wherein the lubricant has similar composition which can be applied by spraying to form a thickness of less than about 2mm, and wherein the ratio of not applied to applied time can be at least 1000:1, the container is similar to those of the instant claims and the conveyor can be plastic or metal.  The copending application anticipates the claims because it further limits the distribution line pressure which the instant claims do not require.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 41 – 59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 32 of U.S. Patent No. 10,851,325. Although the claims at issue are the patent teaches lubrication method using sprays which makes the use of a pump intrinsic but unstated, the use of nozzles without high pressure or sonification etc., thus providing a non-energized nozzles and having a similar composition which forms a thickness of less than about 2mm on the belt surface and wherein the ratio of the not applied to applied time can be at least 1000:1, and the containers being lubricated are the same as those of the instant claims.  While motor driven belts are not recited in the patent, they are conventional and thus will be quickly envisaged or would be at least obvious.  The use of a plurality of nozzles is not recited by the patent but would be obvious and non-inventive since persons of ordinary skill in the art could routinely optimize the process by increasing the lubricating nozzles increase the rate of lubrication.  Metal and plastic conveyor belts are convention in view of Li et al. (US 2003/0176302).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TAIWO OLADAPO/Primary Examiner, Art Unit 1771